

117 HR 2733 IH: Counseling for Career Choice Act
U.S. House of Representatives
2021-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2733IN THE HOUSE OF REPRESENTATIVESApril 21, 2021Mr. Langevin (for himself and Mr. Thompson of Pennsylvania) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Elementary and Secondary Education Act of 1965 to provide grants to States to establish a comprehensive school career counseling framework.1.Short titleThis Act may be cited as the Counseling for Career Choice Act.2.AmendmentTitle IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7101 et seq.) is amended by adding at the end the following:GCounseling for Career Choice4701.DefinitionsIn this part:(1)Community collegeThe term community college means—(A)a junior or community college (as defined in section 312(f) of the Higher Education Act of 1965 (20 U.S.C. 1058(f)));(B)a 4-year public institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) that awards a significant number of degrees and certificates, as determined by the Secretary, that are not—(i)baccalaureate degrees (or an equivalent); or(ii)master’s, professional, or other advanced degrees; or(C)an area career and technical education school (as defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302)).(2)Eligible entityThe term eligible entity means—(A)an eligible agency, as defined in section 3(18) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302(18));(B)a local educational agency, including an educational service agency; or(C)a consortium that consists of one local educational agency in combination with one or more local educational agencies, educational service agencies, nonprofit organizations with demonstrated expertise in counseling or career and technical education, postsecondary institutions, or tribal organizations.(3)Local workforce development boardThe term local workforce development board means a local workforce development board established under section 107 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3122).(4)One-stop centerThe term one-stop center means a site described in section 121(e)(2) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3151).(5)School counselorThe term school counselor means an individual who holds a valid school counseling license or certification from a State educational agency.(6)StakeholdersThe term stakeholders includes local educational agencies, school counselors, secondary schools, institutions of higher education (including community colleges), eligible agencies (as defined under section 203 of the Adult Education and Family Literacy Act (20 U.S.C. 9202)), the State workforce development board, the State agency responsible for labor market information, other applicable State agencies as determined by the Secretary, local workforce development boards, area career and technical education schools (as defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006), local businesses and industries, organizations offering apprenticeship programs, tribal organizations, labor organizations, programs leading to post-secondary credentials, including industry-recognized credentials, other programs for career and technical education (as defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302)), industry associations, and any other organizations, individuals or persons that the Secretary determines appropriate to carry out the purposes of this part.(7)Statewide career counseling frameworkThe term statewide career counseling framework means a framework that encompasses the middle grades through grade 12 and postsecondary education and that includes information on career awareness, skills assessment, skills training, student interest surveys, postsecondary education entrance requirements, secondary school graduation requirements, high school equivalency, adult education programs and services, financial aid, institutions of higher education, community colleges, programs leading to industry-recognized credentials, career and technical education programs, internships, dual enrollment programs, apprenticeships, and professional development opportunities or career development training for school counselors.(8)State workforce development boardThe term State workforce development board means a State workforce development board established under section 101 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111).(9)Tribal organizationThe term tribal organization has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).(10)Industry-recognized credentialThe term industry-recognized, used with respect to a credential, means a credential that—(A)is sought or accepted by employers within the industry or sector involved as a recognized, preferred, or required credential for recruitment, screening, hiring, retention, or advancement purposes; and(B)where appropriate, is endorsed by a nationally recognized trade association or organization representing a significant part of the industry or sector.4702.Grants authorized(a)Program authorizedFrom amounts appropriated to carry out this part, the Secretary shall award grants, on a competitive basis, to State educational agencies to enable the State educational agencies to carry out the activities described in section 4704.(b)Duration; amount; extension(1)DurationEach grant under this section shall be for a period of not more than 2 years.(2)AmountEach grant shall be of an amount not less than $2,000,000 and not more than $5,000,000.(3)ExtensionThe Secretary may extend a grant awarded under this section for additional 3-year periods if the State educational agency—(A)is achieving the intended outcomes of the grant; and(B)shows continued engagement with stakeholders.4703.ApplicationA State educational agency desiring a grant under this part shall submit an application at such time, in such manner, and containing such information as the Secretary may require. The application shall include—(1)a description of the statewide career counseling framework and implementation plan supported by not less than 5 stakeholders, of which at least 1 stakeholder shall be a local business or industry or statewide industry organization and 1 shall be a local educational agency or secondary school; and(2)a description of how the State educational agency will award subgrants and ensure that the activities described in section 4704 are carried out.4704.Activities(a)In generalA State educational agency receiving a grant under section 4702 shall use grant funds to—(1)implement comprehensive school career counseling programs that align with the statewide counseling framework described in the State educational agency’s application;(2)identify and assess school counseling activities and postsecondary options available within the State, and outside the State as applicable;(3)identify regional workforce trends in collaboration with entities at the State and regional level with expertise in identifying such trends, such as State workforce development boards, local workforce development boards, regional economic development organizations, or State employment agencies;(4)train school counselors effectively to provide students with current and relevant workforce information, financial aid assistance, personal counseling, and academic advising relevant to students’ individual career and postsecondary education goals;(5)develop and implement a process and infrastructure for school counselors and school counselor programs to access the statewide career counseling framework and information regarding the regional workforce trends identified in paragraph (4);(6)develop and implement professional development or career development training certification programs for counselors and other educators involved in preparing students for postsecondary opportunities, which may include partnering with an industry association that provides a nationally recognized certification in career development;(7)develop a searchable method by which counseling professional development opportunities from around the State are collected, maintained, and disseminated to school counselors;(8)establish, improve, or coordinate postsecondary opportunities, which may include individual career planning, personalized learning plans, registered apprenticeships, internships, dual enrollment programs, programs leading to industry-recognized credentials (including programs at a secondary school), 2-year degree programs, 4-year degree programs, and other applicable postsecondary opportunities;(9)provide recommendations and improve a local educational agency’s and other education service program providers to out of school youth and adults curricula to better align with workforce trends and available postsecondary opportunities;(10)conduct other activities pertaining to the administration of the statewide framework;(11)establish partnerships with one-stop centers, which may include co-locating a one-stop center in a high school, transporting students to local one-stop centers, or having one-stop center career counselors and business liaisons assist school counselors in hosting job fairs, career days, or other such similar tasks;(12)leverage resources and emerging technologies that are being developed by stakeholders to support the counseling framework; and(13)evaluate secondary and postsecondary outcomes for individuals served by the career counseling programs, disaggregated by the subgroups of students described in section 1111(c)(2)(B).(b)Subgrants(1)In generalA State educational agency that receives a grant may carry out the activities described in subsection (a) directly or through awarding subgrants, on a competitive basis, to eligible entities to enable the eligible entities to carry out any of the activities.(2)ApplicationAn eligible entity that desires a subgrant under this subsection shall submit an application to the State educational agency at such time, in such manner, and containing such information as the State educational agency may reasonably require, including a description of the comprehensive school career counseling program for participating schools and students that the eligible entity proposes to develop and implement using sub­grant funds.(c)Hiring of personnelAn eligible entity that receives a grant under section 4702 may use the grant funds to hire additional personnel to carry out the activities described in subsection (a).4705.Supplement not supplantFunds made available under this part shall be used to supplement, and not supplant, other Federal, State, and local funds available to carry out the activities supported under this part.4706.Reporting requirements(a)SEA reportsNot later than 2 years after receiving a grant under this part, a State educational agency shall submit a report to the Secretary that includes, at a minimum—(1)a description of the use of funds received under this part; and(2)the results of the evaluation conducted under section 4704(a)(13).(b)Secretary’s reportsNot later than 3 years after the date of enactment of the Counseling for Career Choice Act, and every 3 years thereafter, the Secretary shall prepare and submit to the appropriate committees of Congress a report on the progress made by the eligible entities receiving grants under this part in implementing grant activities, including the contents of the reports under subsection (a).4707.Authorization of appropriationsThere are authorized to be appropriated to carry out this part $40,000,000 for fiscal year 2022 and $40,000,000 for each of the 4 succeeding fiscal years..